DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 have been presented for examination.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4, 7, 12-13 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vian et al [Vian] PGPUB 2010/0235037 in view of Krause PGPUB 2011/0087352.
Referring to claim 4, Vian teaches the method comprising:
detecting one or more flaws on a portion of a user device [1708 Fig. 170 and 0166].
causing, based on the detection, a physical structure to physically interact with the portion of the user device that comprises the one or more flaws of the user device [1714/1718 Fig. 17 and 0168-0169].
obtaining, by one or more processors, information indicating signals from the physical interaction of the physical structure with the portion of the user device [1720 Fig. 17 and 0169].
While Vian teaches the invention substantially as claimed above, it is not explicitly taught to determine if a repair should be performed on the user device based on the returned information and assigning the user device to be repaired based on determining that the user device is in need of repair.  Rather, Vian simply states that maintenance operations can include the above inspections and repair and that the inspections return their results, but the results and the repair are not explicitly linked.  Krause teaches scanning an object and based on the inspection, determining if it requires repair and automatically initiates the repair [Fig. 5, 0020-0021 and 0030-0033].  It would have been obvious to one of ordinary skill in the art before the effective filing date to include the teachings of Krause into Vian because first off, both deal with turbine engines [Vian: Fig. 12 and Krause: 0002] and the combination of the two references could possibly automate the entire evaluation and repair process.
Referring to claim 7, Krause teaches the inspecting and correcting deformations and nicks (interpreted as comprising dents and scratches) [0020].
Referring to claims 12-13 and 16, these are rejected on the same basis as set forth hereinabove.  Vian and Krause teach the method and therefore teach the program performing the same.

Claim(s) 5, 8, 14 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vian and Krause as applied to claims 4, 7, 12-13 and 16 above, and further in view of Draghi et al [Draghi] US Pat No 5437737.
Referring to claims 5, 8, 14 and 17, while Vian and Krause teach the invention substantially as claimed above, it is not explicitly taught to perform a buffing operation based on detected faults.  Rather, Krause suggests generically performing an additive or subtractive process in response to detected deformities [510/520 Fig. 5, 0030, 0033].  Draghi teaches applying a coating to gas turbine engine components for repairing cracks and shallow crevices wherein the coating may require minimal buffing after application if determine that it is needed [col. 2 lines 9-16].  It would have been obvious to one of ordinary skill in the art before the effective filing date to try and include the teachings of Draghi into the Vian-Krause combination because Draghi also teaches repair on turbine engines which allows repair using additive and subtractive processes as already present in the Vian-Krause combination. 
Allowable Subject Matter
Claims 1-3 are allowed.
Claims 6, 9-11, 15 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
PGPUB 2018/0293734 to Lim teaches using artificial intelligence to recognize moving images so that repairs for turbines can be recognized [0002, 0014-0017].
WO 2020/216596A1 to Elberling teaches using artificial intelligence to inspect turbines on a scheduled basis and to monitor known damaged areas more frequently until repairs can be made [cols. 9-10 lines 33-18].
The prior art of record does not teach or suggest either individually or in combination, using a neural network to predict whether a repair process should take place and returning result information to further teach train the neural network [claims 1-9 and 18].  In addition, the prior art of record also does not teach performing the repair process based on the assignment of the device [claims 6 and 15].
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A CONNOLLY whose telephone number is (571)272-3666. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARK A CONNOLLY/Primary Examiner, Art Unit 2115                                                                                                                                                                                                        6/8/22